Citation Nr: 0614739	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for otitis media and 
mastoiditis of the right ear with hearing loss, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1977 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  The veteran's service-connected right ear otitis media 
and mastoiditis have not been productive of suppuration or 
aural polyps.

2.  Audiological evaluations reflect hearing loss manifested 
by level IX hearing acuity in the right ear; the left ear is 
not service connected and therefore is treated as being at 
level I hearing acuity.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for otitis 
media and mastoiditis with hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.385, 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6200 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through April 2003 and December 2003 
notice letters and a statement of the case (SOC) in June 
2004, the RO notified the veteran and his representative of 
the legal criteria governing his claim, the evidence that had 
been considered in connection with his claim, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the April 2003 and December 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make efforts to obtain medical records from VA hospitals, the 
military, the Social Security Administration, and other 
Federal agencies.  The RO also requested that the veteran 
identify any private medical providers from whom he wanted 
the RO to obtain records and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit:  statements from doctors or other medical personnel, 
employment physical examinations, pharmacy records, insurance 
examinations and reports, and other medical evidence from 
hospitals, clinics, and private physicians who have treated 
him regarding his disability.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006), this question is not 
before the Board.  Consequently, a remand of the disability 
rating issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Las 
Vegas, Nevada.  The veteran also submitted medical records 
from JHC Health Center and Keith G. Boman, M.D.  
Additionally, in May 2004, the veteran was afforded VA audio 
and ear examinations in relation to his claim, the reports of 
which are of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed his claim for an increased rating in March 
2003.

Otitis media and mastoiditis are evaluated under 38 C.F.R. 
§ 4.87 (Diagnostic Code 6200) (2005).  Under that code, a 
maximum rating of 10 percent is warranted where there is 
suppuration, or with aural polyps.  A note provides that 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull are 
to be rated separately.

A May 2004 VA examiner found no active ear disease present in 
the veteran's right ear.  He reported there were no 
infections and no suppuration, effusion or aural polyps.  He 
also reported that the mastoids showed no discharge or 
evidence of cholesteatoma.  As there is no indication of 
current suppuration or aural polyps (or other related ear 
disease) a 10 percent rating for the veteran's otitis media 
and mastoiditis is not warranted solely based on the criteria 
in Diagnostic Code 6200.  See 38 C.F.R. § 4.87.  However, the 
veteran has been diagnosed with tinnitus and hearing loss in 
the right ear, which may then be separately rated as 
described in the Note following Diagnostic Code 6200.  Id.

In June 2004, the RO granted service connection for tinnitus 
of the right ear on a separate basis and has awarded the 
veteran the maximum 10 percent rating allowable under 
Diagnostic Code 6260 for tinnitus.  See 38 C.F.R. § 4.87.  
Thus, the Board finds it unnecessary to perform additional 
analysis for a separate tinnitus rating.  However, a separate 
analysis for hearing loss is still appropriate.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2005).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2005).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2005).

A review of the medical evidence of record reflects that the 
veteran was afforded a VA audiological examination in May 
2004.  The results correlate to level III hearing impairment 
for the right ear.  See 38 C.F.R. § 4.85 (Table VI).  
However, the puretone thresholds of the right ear were 55 
decibels or more at the four specified frequencies, thereby 
requiring application of 38 C.F.R. § 4.86(a).  Therefore, the 
veteran's right ear hearing impairment correlates to level IX 
by utilizing Table VIa.  The veteran's left ear hearing 
impairment is treated as being at level I, as that ear is not 
service connected.  See 38 C.F.R. § 4.85(f) (2005); 38 C.F.R. 
§ 3.383 (2005) (a non-service-connected ear may be treated as 
service connected for rating purposes, but only when hearing 
impairment in the service-connected ear is compensable to a 
degree of 10 percent or more and hearing impairment in the 
non-service-connected ear meets the provisions of 38 C.F.R. 
§ 3.385).  When the level IX right ear hearing impairment is 
combined with the level I left ear hearing impairment, under 
Table VII, a zero percent (noncompensable) rating is 
warranted.  Therefore, based on the most current VA 
audiological examination results, the veteran does not 
warrant a rating higher than the current 10 percent 
evaluation for hearing loss.  (Because hearing loss does not 
rise to a compensable level, the left ear may not be treated 
as service connected.  38 C.F.R. § 3.383.)

The veteran also underwent several audiological evaluations 
by the JHC Health Center and Keith G. Boman, M.D., from 2000 
to 2003.  The Board finds these audiograms insufficient for 
ratings purposes as they did not include a controlled speech 
discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85(a).  
Even assuming the validity of these audiograms, the puretone 
threshold averages for the right ear were less than that of 
the May 2004 VA audiogram.  Therefore, these audiograms do 
not provide any evidence by which to evaluate the veteran's 
hearing loss at a higher rating.

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  As such, there is no basis to establish a higher 
rating than the assigned 10 percent.

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected ear disability.  While the Board does not 
doubt the sincerity of the veteran's belief that his ear 
disability and resulting hearing loss is more severe than it 
is currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("[A] layperson is generally not capable of 
opining on matters requiring medical knowledge . . . .").  
As such, the veteran's assertions cannot provide a basis for 
a grant of an increased rating.

For all of the foregoing reasons, the Board finds the 
preponderance of the evidence is against the claim, and an 
evaluation in excess of 10 percent for otitis media and 
mastoiditis of the right ear with hearing loss must be 
denied.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for otitis 
media and mastoiditis of the right ear with hearing loss is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


